Citation Nr: 1023631	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-20 225	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
2003, for the award of service connection for residuals of a 
pyeloplasty and vagotomy.

2.  Entitlement to a disability rating in excess of 
40 percent for residuals of a pyeloplasty and vagotomy.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision.  It has 
been remanded three times previously, in February 2006, 
January 2008, and again in September 2008.  In the September 
2008 decision, the Board reopened previously-denied claims 
for entitlement to service connection for a gastrointestinal 
disability, to include residuals of a gastrectomy and 
vagotomy; and entitlement to service connection for a 
respiratory disorder, to include as due to asbestos exposure; 
finding that new and material evidence to support reopening 
these claims had been submitted.  The claims were then 
remanded for de novo review.  The RO granted service 
connection for residuals of a pyeloplasty and vagotomy in a 
February 2009 decision.  The Veteran perfected a timely 
appeal as to the effective date assigned, and that matter is 
now before the Board for initial appellate review.

The Veteran has presented sworn testimony in support of his 
claims during a November 2005 hearing before an Acting 
Veterans Law Judge who is no longer with the Board, and 
during an April 2010 hearing before the undersigned Veterans 
Law Judge.  The transcripts of both hearings are part of the 
record on appeal and have been reviewed in connection with 
this decision.  At the time of the April 2010 hearing, the 
Veteran's attorney submitted additional documentary evidence, 
along with a waiver of RO review.

The Board has twice previously referred claims for 
entitlement to service connection for right hand nerve and 
muscle damage, claimed as secondary to service-connected 
residuals of a right hand injury during service.  The issue 
remains unaddressed by the RO and it is thus referred again 
for proper consideration.

Additionally, we note that since service connection for 
residuals of a pyeloplasty and vagotomy was granted, the 
Veteran has contended that service connection for 
gastroesophageal reflux disease is also warranted.  
Alternatively, he contends that the symptoms of his reflux 
disease should be considered in the assignment of the 
disability rating assigned to his pyeloplasty and vagotomy 
residuals, on the theory that the reflux disease is part and 
parcel of the surgery residuals.  This claim has not been 
addressed by the RO and is also referred for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
respiratory disorder, to include as due to asbestos exposure 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim to reopen the previously-denied claim 
for entitlement to service connection for a stomach disorder 
was received by VA on March 14, 2003.

2.  In April 2010, prior to the promulgation of a decision in 
the appeal, the Veteran's attorney indicated that the Veteran 
agreed with the disability rating assigned to his service-
connected gastrointestinal disability; thus, there remains no 
allegation of error as to the disability rating assigned.   





CONCLUSIONS OF LAW

1.  An effective date earlier than March 14, 2003, for the 
award of service connection for residuals of a pyeloplasty 
and vagotomy, is not warranted.  38 U.S.C.A. § 5101, 5107, 
5110; 38 C.F.R. § 3.400(q) (2009).

2.  The criteria for withdrawal of the appeal for a 
disability rating in excess of 40 percent for residuals of a 
pyeloplasty and vagotomy have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date earlier than March 
14, 2003, for the award of service connection and a 
40 percent disability rating for residuals of a pyeloplasty 
and vagotomy, which took place in 1972.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter which pertained specifically to the 
Veteran's asbestosis claim in December 2008.  However, VA is 
not required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, such as a challenge to 
the effective date assigned.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003), 69 Fed. Reg. 25180 (2004); Grantham v. Brown, 114 F 
.3d 1156 (1997).  The Courts have held that once service 
connection is granted the claim is substantiated.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Additionally, we observe 
that the Veteran is represented by an attorney who has 
demonstrated knowledge and understanding of the parties' 
responsibilities in this regard throughout the course of this 
appeal.  We therefore find that to the extent the required 
notice may not have been provided in the ideal form, that no 
prejudice accrues to the Veteran as a result.

The Veteran's service treatment records, private medical 
records, and VA medical records have been obtained.  He and 
his representative have presented written arguments in 
support of his claims and he has provided sworn testimony in 
support of the claim during an April 2010 hearing before the 
undersigned Veterans Law Judge.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  We are satisfied that all relevant and 
obtainable evidence pertinent to the issue decided herein has 
been obtained.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Earlier effective date for the award of service connection 
for residuals of a pyeloplasty and vagotomy

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Service connection granted based 
upon the submission of new and material evidence to reopen a 
prior final disallowance is effective the date the new claim 
was received or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

In this case, the Veteran filed a claim for residuals of 
injury to his right hand following his discharge from 
service.  He underwent a VA examination pursuant to this 
claim in February 1958.  The report of this examination shows 
that a duodenal ulcer was identified during the examination.  
In an April 1958 rating decision, the RO raised the claim on 
its own motion and denied service connection for a duodenal 
ulcer on the basis that the Veteran's service records did not 
show treatment for a duodenal ulcer or stomach condition.  
The Veteran was provided with information on how to appeal 
the denial if he so desired in an April 1958 letter.

The Veteran initially filed a claim for entitlement to 
service connection for "stomach pains" in May 1962.  The RO 
sent him a letter in June 1962 indicating that there was no 
evidence showing any stomach condition in service, and that 
"in order for your claim for this disability to be 
considered, it is necessary that you submit statements from 
physicians who treated you during or immediately after 
service."  Additional information as to the type of evidence 
which the Veteran could submit to prove his claim was also 
included in the letter.  However, the Veteran took no action 
and did not respond in any way to this letter.  

In 1962, governing regulation provided that, "In an original 
claim . . . in which no response has been made within 1 year 
after the request for the evidence . . . the claimant's 
failure or disregard will constitute abandonment of the claim 
and sufficient grounds for its disallowance.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the claim be finally 
established, . . . compensation . . shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1962).  This language has remained largely 
unchanged through the years.  The pertinent provision, that a 
claimant's failure to provide evidence requested in 
connection with an original claim, such as one for service 
connection, is viewed as an abandonment of the claim, remains 
in force to this day.  See 38 C.F.R. § 3.158(a) (2009).  

Applying the law to the factual situation, then, the Board 
finds that the Veteran abandoned his 1962 claim for service 
connection for a stomach disorder, by failing to respond in 
any way to the RO's June 1962 request for additional evidence 
to support his claim that he had had stomach troubles during 
service, which had continued through his 1962 claim.  We note 
that the letter was mailed to his current address of record, 
at the time, and that subsequent documents, including the 
report of a 1963 VA examination of his service-connected 
right hand, indicate he continued to reside at that address 
and receive his mail there.  It is important to note that the 
Veteran did maintain communication with the VA during the 
year following the June 1962 letter; he did not, however, 
mention in any way his stomach problems during that year.  
Thus, by operation of law, the RO properly took no further 
action pertaining to the Veteran's stomach problems until 
2003 when he filed the claim upon which the currently-
assigned effective date is based.  

As set forth above, VA is also required to identify and act 
on informal claims for benefits.  Toward this end, we have 
reviewed the Veteran's VA medical records and the documents 
in his claims file over the years.  The Veteran's stomach 
problems, to include a duodenal ulcer, 1972 surgery 
consisting of a pyeloplasty and vagotomy, malabsorption 
syndrome, and dumping syndrome are thoroughly recorded in his 
medical records.  However, nothing in any of these records 
could be interpreted as reflecting a belief on the part of 
the Veteran that these problems are related to service in any 
way.  Similarly, there is no commentary or opinion on the 
part of any of his treating physicians to the effect that his 
gastrointestinal problems were related to service contained 
in any of these records.  As an informal claim, by 
definition, must identify the benefit sought; none of these 
records could be construed as an informal claim, to support 
the award of an earlier effective date.  We are unable to 
identify any other document or communication in the Veteran's 
claims file which could be viewed as an informal claim.  
Neither the Veteran nor his attorney has identified such an 
informal claim either.

The Veteran did not mention his stomach in correspondence 
with the RO until some forty years later, when he filed the 
claim upon which the currently-assigned effective date is 
based in March 2003.  As set forth above, a grant of service 
connection based upon the submission of new and material 
evidence is effective the date the new claim was received or 
the date entitlement arose, whichever is later.  In this 
case, the later date is the date the Veteran's second claim 
was received, March 14, 2003.  There is no basis upon which 
an earlier effective date could be granted.  The 
preponderance of the evidence is against the claim and the 
benefit sought must be denied.

A disability rating in excess of 40 percent for residuals of 
a pyeloplasty and vagotomy

In written argument pertaining to the Veteran's service-
connected residuals of a pyeloplasty and vagotomy, submitted 
in April 2010, the Veteran's attorney stated, "Veteran 
agrees with 40% rating but contends rating must go back to 
1962 reopened claim."

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  A claimant 
may limit an appeal as he or she wishes, and where he does 
so, the Board of Veterans' Appeals (Board) is without 
authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).

In this case, the Board construes the April 2010 statement as 
a withdrawal of the appeal for an increased disability 
rating.  As the attorney indicates that the veteran agrees 
with the disability rating assigned to his service-connected 
gastrointestinal disability, there remains no allegation of 
error as to the rating currently assigned.  Thus, we find 
that the Veteran, through his authorized representative, has 
withdrawn his appeal as to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed. 


ORDER

An effective date earlier than March 14, 2003, for the award 
of service connection for residuals of a pyeloplasty and 
vagotomy, is denied.

The appeal for a disability rating in excess of 40 percent 
for residuals of a pyeloplasty and vagotomy is dismissed.


REMAND

Because the Veteran's military occupation during service was 
that of a boiler operator, VA can assume he was exposed to 
asbestos during the course of his duties.  Currently, 
however, he does not have a diagnosis of an asbestos-related 
respiratory disability, although he carries several diagnoses 
related to his multi-year cigarette habit.  

During the hearing April 2010 hearing on appeal, and in 
written argument, the Veteran's attorney raised questions 
about whether the VA examiner, who rendered the opinion that 
the Veteran did not have signs of asbestos-related lung 
disease, had complete and adequate information upon which to 
base her opinion.  In particular, she notes that although 
pulmonary function testing was performed, the DLCO (diffusion 
capacity of carbon monoxide) test was not included.  

Additionally, the Board notes that the report of a January 
1995 chest X-ray shows "old fibrotic changes in both 
lungs."  The radiologist who interpreted the X-ray rendered 
a diagnostic impression of "findings consistent with acute 
bronchitis superimposed on old chronic bronchitis and COPD 
[chronic obstructive pulmonary disease]."  Although this is 
the only indication of a possible fibrosis, and subsequent X-
ray reports contain no mention of fibrotic changes, it does 
not appear the VA examiner was aware of this X-ray report 
when she rendered her opinion as to the etiology of the 
Veteran's lung disease(s).  

Based upon these discrepancies, the Board finds that another 
VA examination is warranted.  As it appears the Veteran 
continues to receive regular medical care, both VA and 
private, updated medical records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should obtain the names and 
addresses of all private medical care 
providers, to include the Indian Health 
Service, who have treated the veteran for 
lung disease since 2008.  After securing 
the necessary release, the RO should 
obtain these records for inclusion in the 
claims file.

2.  The RO should obtain copies of the 
Veteran's VA treatment records, from the 
Oklahoma City VA and ancillary clinics, 
reflecting treatment provided subsequent 
to March 2010.

3.  The veteran should be afforded a VA 
pulmonary examination by a physician with 
appropriate expertise to identify the 
nature and etiology of all lung disease 
present.  The claims folder, including 
all records obtained pursuant to the 
above requests, must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination.  The examiner is requested 
to review the Veteran's medical records, 
to include his service treatment records, 
and the 1995 X-ray report referenced 
above, and in conjunction with a clinical 
examination of the Veteran render an 
opinion as to whether he currently 
manifests lung disease which may be 
traced to asbestos exposure during 
service.  All lung diagnoses should be 
identified and discussed, along with all 
pertinent test results.  If the DLCO test 
is not deemed helpful, this should be 
explained as well.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


